The General Assembly’s annual convening in New York is
a world event which, each year, expresses the hope of
nations and peoples to find common ground, through
dialogue and joint effort, in order to live together their
shared destiny. In a world that is becoming daily more
diverse and in which peoples are witness to so many
contradictions, is it not here and now, in close friendship and
fraternal dialogue, that humanity, with its boundless
intellectual and ethical potential, can embark on a process of
self-examination and be reconciled with the universal
conscience, which is also the foundation of our human
calling to live together and in harmony?
It is in that belief that the delegation of Senegal - which
participated in your election, Mr. President, aware of your
brilliant political record and the outstanding role your
country plays on the international scene - extends to you
through me the warm congratulations of my country, our
people and its leaders. We have no doubt about your
mastery of international practice, for we know that your vast
experience as a statesman will make it possible for you to
conduct, with effectiveness, intelligence and skill the work
of this session of the General Assembly. My best wishes
are thus with you in your election and with the task you
have been called upon to accomplish, until September 1994,
from this historic and lofty rostrum.
Your predecessor, Mr. Stoyan Ganev, former Minister
for Foreign Affairs of Bulgaria, guided the proceedings of
the forty-seventh session of our General Assembly with a
competence and effectiveness that deserve our appreciation
and gratitude. We wish heartily to congratulate him.
I should like to pay a special tribute to our Secretary-
General, Mr. Boutros Boutros-Ghali, for the enormous
energy that he has expended with such foresight and courage
to ensure the implementation of the principles and the
realization of the objectives of the Charter of our
Organization. The personal friendship that I have shared
with that eminent citizen of the world for almost 25 years
allows me to reiterate the esteem and admiration that I have
always felt towards him.
Finally, I should like to extend my country’s
congratulations to all the new States Members of our
Organization - the Czech Republic, the Slovak Republic, the
Former Yugoslav Republic of Macedonia, the Principality of
Monaco, the Principality of Andorra and Eritrea. I welcome
all of them to the United Nations family.
Some 15 years ago, in September 1978, I had the
honour for the first time, in my capacity as the new Minister
for Foreign Affairs of Senegal, to address this Assembly.
As the young head of the diplomatic corps of an African
country, I referred to the many problems then confronting
the international community and which revolved around two
basic focal points.
The first of these was the accession to political
sovereignty of peoples that had not yet experienced freedom,
that had been denied the full exercise of inalienable rights
inherent to every human being on Earth. Those rights had
been denied them by other men, other peoples, other States
and other nations in the name of a system that was imposed
on them and to which they had been subjected. Hope in
their fellow man was their only defence.
The other focal point of attention was the grave
inequality of conditions for the economic, social, human and
cultural development of nations. Some of these nations had
near-total control of scientific developments, industrial
technology, transport and communications, the cultural media
and world trade networks. They even controlled the raw
materials that were produced, to a great extent, in the
underdeveloped regions.

At the same time, while the prices of these raw
materials were falling year after year at a dizzying pace,
other nations were forced to buy at a high price and with
reduced resources the consumer goods produced in the
industrialized countries. Those nations were devoting all of
their export income to these transactions and were therefore
unable to invest in order to ensure their own development.
Thus doomed to indebtedness, they lost a significant part of
Forty-eighth session - 6 October l993 9
their own sovereignty just as they were taking their first
tentative steps onto the international scene.
And here we are today, 15 years later, gathered together
to evaluate, in an outpouring of solidarity, the distance we
have covered.
The fact is that the world has changed - yes, it has
changed - and the transformations that characterize this end
of the twentieth century are so profound that the
international community at large feels the need to reform
radically the way the United Nations functions, as regards,
particularly, the composition of the Security Council, the
financial management of the United Nations and cooperation
for development, to mention just a few of the most acute
needs of the present day.
The world has changed. As for the African continent -
to take this as a point of reference - most of the peoples
formerly under foreign domination have acceded to
independence. States have been created; the structures of an
economy have been established; and political and economic
leaders have been trained and set to work to help these
peoples fulfil their destinies.
But inequalities remain, even though an unprecedented
global crisis today affects the economies of all countries,
including even those of the most highly industrialized
nations. The world economy seems to have become
dislocated. It has lost its balance. New rules are established
and developed day by day in the quest for new balances and
new solutions. And all this is done in a situation that
increasingly jeopardizes international peace. This situation
could, if we are not careful, lead to impatience, to
intolerance, to irritation, to a lack of dialogue - in short, to
inevitable confrontation. Such a threat is unacceptable, and
we must not accept it.
That is why, together with my colleagues the other
heads of delegations, I would like on behalf of my country -
an African country, a Sahelian country, a developing country
- to join other delegations in repeating to the nations
gathered here that, in spite of all these problems, we do not
have the right to despair.
For it is obvious today that the salvation of humankind
resides in solidarity and in friendship and cooperation
between human beings. The fundamental and logical
underpinnings of relations between peoples are, more than
ever before, dialogue and agreement, expressed through firm
language that translates our thoughts about the human being
and about life.
It is fortunate that a country such as France - which I
am pleased to mention, together with other industrialized
countries that are supporting Africa - reaffirmed just a few
days ago in Paris, through Mr. Alain Juppé, Minister for
Foreign Affairs, that the West in general and the European
countries in particular must be aware that if the majority of
the populations of the world remain hungry, poor, bearing
the weight of the distortions in the international economy,
and if, in addition, they see their efforts to achieve political
and social democracy destroyed by difficulties of all types,
then there will always be a risk that international peace will
be destabilized.
The industrialized countries must move in the right
direction. They must understand that international solidarity
can be expressed only through the mutual support that
nations must give each other. In this respect, our continent,
Africa, and many Asian countries should receive this support
in a context of mutual respect. In other words, the proposal
for an "agenda for development" initiated by the Brazilian
delegation, with the support of the Group of 77, to
accompany the "Agenda for Peace" submitted by our
Secretary-General, Mr. Boutros Boutros-Ghali, deserves the
international community’s attention. This important measure
reflects the concerns of the Head of State of Senegal,
President Abdou Diouf, who, when he addressed this
Assembly last year, on this very date, launched the idea of
a general agreement on solidarity as the foundation for
fruitful international economic cooperation, the driving force
of North-South solidarity in a renewed form.
Ancient African wisdom - the ancient wisdom of our
continent -teaches us that human beings, who alone can
change and improve their own environment, are endowed
with prodigious intellectual and moral resources, resources
based on intelligence, imagination and the ability to rise to
a situation in a way that makes it possible for them to fulfil
their destiny. We must remain united and mutually
supportive.
In this connection, the delegation of Senegal solemnly
commends the international community for the efforts that
made possible the signing in Washington on
13 September 1993 of the agreement between the State of
Israel and the Palestine Liberation Organization. This
historic event put an end to many decades of hostility and
rancour, which cost thousands of lives and left many
wounded and many alone, orphaned or widowed - all
because of a lack of understanding which itself led to the
destruction of the conditions for development in the Middle
Eastern countries as a whole. And, what is more, there was
the flare-up in oil prices which began in October 1973 and
10 General Assembly - Forty-eighth session
which led to the inflationary curves that have since then
characterized the global economy everywhere in the world.
It is now up to the international community to work to
consolidate this important step in the direction of a just and
comprehensive peace in the Middle East. In this endeavour,
the United Nations family can rely, as in the past, on the
constant and active support of my country to ensure that in
that holy land Israelis and Palestinians can bring humankind
into harmony with its profound values of tolerance, wisdom
and concord.
That is also the way we view the efforts made to
resolve conflicts that in the past seemed beyond any human
solution. I have in mind, inter alia, Cambodia, where the
settlement plan designed by the United Nations led to the
holding in May 1993 of general, orderly and democratic
elections, as a result of which a legitimate Government was
established; El Salvador, where, after several years of civil
war, negotiations conducted under the auspices of the United
Nations led to the signing, at the beginning of last year, of
the Mexico Agreement, which initiated a period of transition
towards general elections planned for the beginning of 1994;
Liberia, where repeated initiatives pursued by the members
of the Economic Community of West African States,
supported by the United Nations and by the Organization of
African Unity, made it possible to conclude, in July 1993, a
new peace agreement which should, as we fervently hope,
lead to a definitive settlement of that fratricidal conflict; and
Mozambique and Rwanda, where similar agreements have
been concluded and where the United Nations has been
meaningfully involved in their practical and complete
implementation.
I also have in mind South Africa, where considerable
progress has been made toward eliminating a system which
the entire world rejected and condemned, and where peoples,
united in fruitful diversity, must work together for the
emergence of a human community characterized by justice
and equality. My country, Senegal, will respond to the
appeal made in this Hall a few days ago by President Nelson
Mandela, when, from this very rostrum, he invited the
international community to take a new approach consistent
with the evolution of the situation in his country.
All of these are excellent examples of the fact that
these new times bear new hopes, even though we still have
grounds for legitimate concern. In fact, despite the victories
that freedom has won, when peoples are liberated peace is
not always the result. The legacy of the collapsing old order
is in fact often an unwieldy one, difficult to manage. On the
ruins of oppression which lasted for far too long we must
build a new world, a world of freedom and peace, of justice
and progress.
During this uncertain period of transition, border
conflicts, problems between neighbours and religious
tensions bring a return to the conflicts - civil war, genocide,
rivalry among members of the same national community - of
an era we thought past. Yugoslavia, Somalia, Angola:
there are many examples that show that universal peace, that
primary objective of the United Nations, is yet but an
aspiration.
The challenge, therefore, is to do all in our power so
that in all parts of the world the freedoms regained will open
the way to peace. My country, Senegal, which has always
and in every way been committed to strengthening peace and
promoting security, feels that working towards this objective
means, first and foremost, affirming forcefully the rule of
law in international relations. Lasting peace and security, in
fact, can be guaranteed only if all nations of the world
comply with the rule of law in their relations with other
nations. That law must be the same for all if justice is to
prevail.
In this context, and in connection with the tragedy of
the fraternal people of Kuwait, I welcome the happy
conclusions that have been reached by the Iraq-Kuwait
Boundary Demarcation Commission. The international
community must continue to protect all States from any
external threat to their independence and sovereignty.
My thoughts turn also to Bosnia and Herzegovina, a
martyred State and a State Member of the United Nations.
I believe the international community has endeavoured in
every stage of the evolution of the situation in the former
Yugoslavia to guarantee the territorial integrity and
sovereignty of Bosnia and Herzegovina, and the international
community has committed itself to enforcing, above all, the
rights of the Bosnian people, a people today undeniably the
victim of true genocide. This commitment must be
respected because the very credibility of our Organization is
at stake.
In any event, it is in order to uphold respect for that
commitment that my country, whose Head of State is
Chairman of the Sixth Islamic Summit Conference, intends
to continue the efforts he has already begun to contribute to
the promotion of peace in Bosnia and Herzegovina, in close
cooperation with all countries that cherish the same ideals of
peace and justice.
Forty-eighth session - 6 October l993 11
I also have in mind the painful situation prevailing in
Angola. The Bicesse Accords, although freely entered into
by the parties to the conflict, seem today to have collapsed.
By calling into question the validity of the elections
organized a year ago under those same Bicesse Accords,
UNITA has once again plunged Angola into an atmosphere
fraught with danger and uncertainty. The magnitude of the
destruction and suffering caused by this situation warrants
urgent efforts to arrive at a definitive cease-fire and a
resumption of negotiations. The framework already exists:
the Bicesse Accords, endorsed by the United Nations. The
principles on which any solution to the conflict must be
based are also very clear: the safeguarding of Angola’s
territorial integrity and national unity and also, above all,
respect for the will of the Angolan people, freely expressed
in the elections a year ago.
On these bases, my country would here like to send out
a solemn appeal to all our Angolan brothers and sisters,
above all those of UNITA, to understand that it is not in the
interests of the Angolan people to continue the fighting. The
interests of the Angolan people reside exclusively in the
national effort that all must make to restore peace and
harmony to Angola. We Senegalese, for our part, support all
efforts to help them in this regard.
There is also the situation in Somalia, where a great
deal remains to be done to restore peace and organize a
viable State. The United Nations there is on the right path,
conducting the most ambitious and largest operation ever
organized in Africa. My country would like to express its
pleasure once again over the organization of this operation
in a country that is today experiencing a tragic and complex
situation. The infrastructure has been devastated, the State
has collapsed and fratricidal internal strife has engendered
massive displacements of the population.
In the face of this tragic situation and in support of the
Addis Ababa Agreement, which was the result on last 28
March of the Conference on National Reconciliation in
Somalia, the international community, through the United
Nations, gave the United Nations Operation in Somalia
(UNOSOM II) a mandate to continue the disarmament and
to work towards national reconciliation, and at the same
time, and most important, towards the strengthening of
political institutions.
We are pleased to note that today, in spite of the
sporadic turmoil of recent months, UNOSOM II has begun
to help the Somali people restore the sovereignty and
integrity of the State. It is in Somalia’s and the whole
international community’s interests for this mission to
continue and that it achieve the desired results.
I wish at this point to conclude my statement on a
hopeful note.
There is a clear awareness today that our planetary
community is inextricably interrelated, that it rests on a
natural unity based on scientific and medical discoveries and
the speed of communications. But despite, and perhaps
because of, this very progress there remains a certain
fragility in the balance of our world.
Our calling as human beings endowed with reason is
therefore to remain united and to ensure together, hand in
hand, the survival of humankind. It is our duty to see to it
that our populations live long and in good health, to see to
it that future generations derive the greatest benefit from the
experiences we have had and that we are having now, so
that, tomorrow, our legacy to them will be a world that has
not been destroyed, a generous nature, a land united on the
solid foundations of friendship, brotherhood, love and peace.
